Citation Nr: 1809827	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-63 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Affairs

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to June 1991.  The appellant is his spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from apportionment decisions issued in May 2015 by a VA Regional Office (RO), which denied the appellant's claim for an apportionment of the Veteran's VA compensation benefits.  

In November 2017, the Veteran and the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).



FINDINGS OF FACT

1.  The Veteran and the appellant married on July 8, 2005.

2.  As of the date of this decision, there is no evidence indicating the Veteran and the appellant have been granted a divorce.

3.  The Veteran and the appellant have not cohabitated since 2008.

4.  The Veteran has not provided financial support to the appellant since 2008 and the evidence does not otherwise suggest that he has reasonably discharged his responsibility to his spouse.

5.  The appellant filed a claim for apportionment and there is no evidence she has been found guilty of conjugal infidelity by a court having proper jurisdiction; held herself out openly to the public to be the spouse of another person; or forfeited benefits by reason of fraud treasonable acts, or subversive activities.

6.  The Veteran's monthly income has generally exceeded his reasonable monthly expenses; he has not established financial hardship.

7.  The appellant's reasonable monthly expenses have consistently exceeded her monthly income; she has established financial hardship.

8.  As of May 2, 2017, the Veteran has been obligated by the Superior Court of New Jersey to pay the appellant $630 in monthly spousal support; however, there is no indication that the Veteran has made such payments.



CONCLUSION OF LAW

The criteria for a special apportionment of 20 percent of the Veteran's VA compensation benefits to the appellant have been met.  38 U.S.C. §§ 1115, 5307 (2012); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and/or the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notably, neither the Veteran nor the appellant has alleged any deficiency with respect to the notification requirements in simultaneously contested claims and they have not otherwise challenged the procedural history of the case.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the VCAA does not generally apply to matters arising under Chapter 53, Title 38, of the United States Code); see 38 U.S.C. § 7105A (2012); 38 C.F.R. §§ 19.100, 19.101, 19.102 (2017).  


II.  Analysis

The appellant contends that she is entitled to an apportionment of the Veteran's VA disability benefits as she is in financial hardship and he has not contributed to her wellbeing since 2008.  

VA regulations provide for two types of apportionments.  38 U.S.C. § 5307.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the veteran is not residing with his or her spouse, or if the veteran's children are not residing with the veteran and the veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents, and the apportionment claimants.  Importantly, a veteran cannot claim hardship when he or she is already receiving additional benefit for a dependent and the apportioned amount is no more than that additional benefit.  See Hall, 5 Vet. App. at 295.  

38 C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportioned.  

A veteran's benefits will not be apportioned where, amongst other things, (1) the total benefit payable to the veteran does not permit payment of a reasonable amount to any apportionee; (2) the spouse of the disabled veteran has been found guilty of conjugal infidelity by a court having proper jurisdiction; (3) the spouse of the disabled veteran has held herself out openly to the public to be the spouse of another person; (4) the spouse has forfeited benefits by reason of fraud treasonable acts, or subversive activities; and (5) a claim for apportionment has not been filed.  38 C.F.R. § 3.458.

VA's General Counsel has stated that the purpose of apportionment is to effectuate the responsibility of a VA beneficiary to support the beneficiary's dependent.  VAOPGCPREC 74-90 (July 18, 1990) (citing Stone v. Stone, 67 S.W.2d 189 (Ark.1934)).  

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

Having considered the evidence of record and the available contentions of the parties, the Board finds that the evidence of record supports a special apportionment of 20 percent of the Veteran's VA compensation benefits to the appellant.  

Initially, the Board notes that no party has challenged VA's compliance with the simultaneously contested claims procedural requirements outlined at 38 U.S.C. 
§ 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102.  Additionally, the evidence of record, including the parties' November 2017 hearing testimony and marriage certificate, establishes that the parties were married in July 2005, stopped cohabitating in 2008, and the Veteran has not provided any financial support to the appellant since that time.  Additionally, the appellant filed a claim for apportionment and there is no evidence she has been found guilty of conjugal infidelity by a court having proper jurisdiction; held herself out openly to the public to be the spouse of another person; or forfeited benefits by reason of fraud treasonable acts, or subversive activities.

Furthermore, the appellant has provided sufficient information to prove she has experienced hardship through the appeal period.  See November 2012 eviction notice; August 2015 letter from Habitat for Humanity food pantry and clothing distribution; November 2015 letter from The Crisis Ministry noting appellant's participation in and assistance from a homelessness prevention program; November 2016 letter from appellant's landlord noting her untimeliness with rent payments and arrears; March 2017 and September 2017 past-due electric bills; July 2017 eviction notice; etc.  Additionally, the Veteran has not alleged that any of the bars to apportionment listed at 38 C.F.R. § 3.458 exist in this case.  Thus, the sole element at issue in this case is the respective hardship the parties will incur if apportionment is awarded or withheld.

Notably, as the Veteran has received an additional $162 monthly award from VA based on his marriage to the appellant, he cannot claim that an apportionment of said amount would cause him hardship.  38 U.S.C. § 1115; Hall, supra.  Further, the Board finds an additional apportionment amount would not cause the Veteran hardship.

Turning to the parties respective finances, the appellant has consistently reported that her sole income is from the disability compensation she receives from the Social Security Administration (SSA); available records indicate that such income ranged from $1,222.50 (2012) to $1,168 (June 2016).  As for her expenses, she has reported monthly payments as follows: 

Expense
November 2012
May 2015
June 2016
Rent
$809
$900
$900
Food
$500
$1,000
$1,500
Utilities
$200
$100
$170
Telephone
$200
$67
$151
Clothing
$75
$50
$120
Medical expenses
$100
-
$73
Car/gas/transportation
$450
$300
$400
Monthly storage
-
-
$105
Total
$2,334
$2,417
$3,419

See November 2012, May 2015, and June 2016 Information Regarding Apportionment of Beneficiary's Award (VA Form 21-0788).  

The Board notes that the record suggests the appellant has minor children unrelated to the Veteran and she has not indicated whether the aforementioned expenses are solely attributed to her own wellbeing; this is especially noteworthy with regard to the outlined monthly food budget.  Nevertheless, the regulations do not indicate that a spouse's hardship must be solely attributed to personal care, as opposed to all financial obligations.  Furthermore, even if the Board accepts the lowest amount of expenses in each reported year and subtracts such from her highest reported SSA income, the appellant still experienced a shortfall of $781 a month ($1,222.50 - $2,004 = -$781).  Moreover, as indicated above, the available records indicate the appellant was regularly in need of assistance to meet the basic necessities of life:  food, shelter, and clothing.  Based on the foregoing, the Board finds the appellant has demonstrated a need for support based on her limited means.  

As such, the Board must consider whether the amount apportioned would result in "undue hardship" to the Veteran.  The pertinent regulation does not define what constitutes "undue hardship," but the Board generally finds that such exists when one's income is less than one's necessary expenses for living.  In this case, the Board finds apportionment of the Veteran's award will not cause undue hardship.

In this regard, during the entire appeal period, the Veteran has been in receipt of a 100 percent disability rating from VA as well as SSA disability benefits.  As such, his monthly income ranged from $4,031 (April 2015) to $4,194 (March 2016).  As for his expenses, the Veteran has reported monthly payments as follows: 

Expense
April 2015 VA Form 5655
April 2015 VA Form 21-0788
April 2015
VA Form 21-4138
March 2016 VA Form 5655
July 2016 VA Form 5655
Rent
$275
$275
$275
$650
$925
Food
$400
$400
$400
$600
$625
Utilities
$850
$388 ($75 + $150 + $163)
$238 ($75+163)
$850
$800
Loans
$1,400
-
-
$1,400
-
Car/Insurance
$500
$483 ($260 + $223)
$260
$640
-
Credit Cards
$200
$70 ($35 + $35)
$70 ($35 + $35)
$200
$169 ($89 and $80)
Insurance, prescriptions, "miscellaneous"
$400
-
-
$400
-
Clothing
-
$300
$300
-
-
Co-pay and medications
-
$103 ($15 + $88)
$103 ($15 + $88)
-
-
Pension Annuity (home repairs)
-
$845 ($347 + 498)
$845 ($347 + 498)
-
$849
Nations Cash
(home repairs)
-
$313
$313
-
-
Telephone
-
$200.85
$200
-
-
Cable
-
$208
-
-
-
Spring Leaf Finance
-
-
-
-
$285
Total
$4,025
$3,585.85
$3,004
$4,740
$3,653

See April 2015, March 2016, and July 2016 Financial Status Reports (VA Form 5655), April 2015 Statement in Support of Claim (VA Form 21-4138), and April 2015 VA Form 21-0788.  

Based on the foregoing, the Veteran's minimal income of $4,031 exceeded his expenses except in March 2016.  Additionally, he also reported having some assets including a 2005 Cadillac STS worth an estimated $1,000 (April 2015 and July 2016 reports) and, in March 2016, he reported having "[$]165584269" in U.S. savings bonds.  As the Veteran did not use any punctuation, this amount could be $165,584,269 or  $1,655,842.69.  

In addition to the fact it appears the Veteran's income generally exceeded his expenses, it is worth noting the financial information provided by the Veteran contains several inconsistencies.  While the Board acknowledges that such inconsistencies could be attributed to the Veteran's service-connected psychiatric disability, they are nonetheless worth noting in assessing his actual financial situation.  In this regard, while the Veteran listed a payment of $640 in car and insurance payments in the March 2016 report, he did not list having a car in his assets.  Shortly thereafter, in the July 2016 report, the Veteran again reported the car, but did not list any payments related to such and did not provide an estimated value as to its worth.  Additionally, in March and July 2016, the Veteran reported monthly food bills of $600 for one person.  Moreover, while he only delineated utility expenses of $238 in the April 2015 Statement in Support of Claim, he listed utilities bills of at least $800 in April 2015, March 2016, and July 2016, which was actually more than the amount of rent he reported paying in April 2015 and March 2016.  These amounts are not reasonable and the Veteran has not provided any documentation to support such.  The Board also notes that, in the July 2016 Financial Status Report, the Veteran listed a loan from Spring Leaf Finance for the first time.  While he reported the loan had been secured in 2014, such was not listed in the three April 2015 financial disclosures or the March 2016 report.  Based on the foregoing, it is difficult to determine the true expense to income ratio the Veteran experienced during the appeal period.

In addition, while the Veteran has submitted evidence of past-due car and insurance payments during the appeal, he has not shown a lack or scarcity of basic necessities such as shelter, clothing, and food as the appellant has demonstrated. 

Ultimately, the Board finds that apportionment would not result in undue hardship to the Veteran and the appellant will continue to suffer hardship without such.  It is important to note that the Veteran repeatedly offered to provide the appellant with monthly support during the November 2017 Board hearing.  

Rather than assigning a fixed dollar amount for the apportionment, the Board has instead considered the provisions of 38 C.F.R. § 3.451.  Those provision provide for the assignment of a percentage of the total VA benefit award, and state that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  Here, given the appellant's financial hardship and that the apportionment will not result in undue hardship to the Veteran, the Board finds that an apportionment of 20 percent of the VA benefit award is warranted for the support of the Veteran's estranged spouse.  Moreover, the Board again notes the Veteran's gracious willingness at the November 2017 hearing to pay the appellant spousal support.  While his representative expressed concern over the Veteran's ability to pay such award in addition to an overpayment caused by the Veteran's failure to report a divorce from his first wife, in May 2016 the Agency of Original Jurisdiction (AOJ) waived a substantial portion of the Veteran's debt and he ultimately only had to remit $1,487, rather than the originally assessed amount of $18,816.13.  Thus, even if the Veteran has not satisfied his debt to VA, the Board finds he will not suffer hardship in paying spousal support to the appellant.

Importantly, as of May 2, 2017, the Veteran has been obligated by the Superior Court of New Jersey to pay the appellant $630 in monthly spousal support; however, there is no indication that the Veteran has made such payments.  Additionally, at the November 2017 hearing the Veteran testified of his intent to divorce the appellant as quickly as possible; however, there is no documentation of a divorce between the parties as of yet.  Thus, prior to effectuating this award, the AOJ should contact the appellant and the Veteran to determine when and if he has begun to make payments pursuant to the civil court's order and when and if the parties received a divorce.  If the AOJ issues a payment to the appellant without first verifying what payments have been made under the civil order and whether a divorce has been granted, she should immediately contact her representative and/or the AOJ to determine the accuracy of the payment.  Stated differently, the appellant is on notice that she is NOT entitled to receive spousal support through the civil court system and from VA.  Any acceptance of duplicate payments will likely lead to an overpayment of benefits that will be owed back to VA.

In making this determination, the Board in no way wishes to diminish the Veteran's sacrifice to our country.  He earned his award of VA benefits.  Nevertheless, the VA benefits adjudication system also recognizes the contribution and needs of the spouses of veterans.  This apportionment award recognizes VA's obligation to support the Veteran's dependents.  


ORDER

A special apportionment of 20 percent of the Veteran's VA compensation benefits to the appellant is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


